ORDER
Musgrave, Senior Judge:
Upon consideration of defendant Joseph Almany’s motion for recusal, motion for dismissal for failure to prosecute, motion for reconsideration, and motion for summary judgment, the Court finds defendant’s motions to be spurious and the accusations contained therein to be scandalous, in that they were presented to the Court for improper and frivolous purposes, and it is hereby
*403Ordered that defendant Joseph Almany shall appear before this Court in order to show cause why he should not be held in contempt of this Court pursuant to USCIT R. 11, and it is further
Ordered that this appearance shall be scheduled for 10:00 a.m. on the morning of June 5,1998, in courtroom Two at the United States Court of International Trade, One Federal Plaza, New York, New York, and it is further
Ordered that failure to appear at the scheduled time shall result in the imposition of sanctions, including but not limited to monetary sanctions, against defendant Joseph Almany pursuant to USCIT R. 11.